Citation Nr: 1717012	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  15-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for bilateral hearing loss.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served with the Philippine Scouts from June 1946 to March 1949.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions issued in June 2013 and April 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines. 

As the Veteran is over 75 years of age, the undersigned grants the motion to advance this appeal on the docket, as raised by the Board's Acting Vice Chairman. As such, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction. VA will notify the Veteran when further action, on his part, is required.

REMAND

The Veteran underwent a VA audio examination in June 2013, which revealed the presence of bilateral hearing loss.  In January 2016, the Veteran submitted a letter in which he described a worsening in his service-connected hearing loss.  In support of this contention, he provided a private audiological exam which appeared to indicate that he was no longer able to hear in either ear.  However, the report reflects that no word test was conducted.  Therefore, the record cannot be used to rate the Veteran's hearing loss disability.

As the evidence suggests a material change in the disability, a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, with regard to the Veteran's claim for a TDIU, such matter is inextricably intertwined with the increased rating claim remanded herein as the outcome of such claim may materially affect his TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the Veteran's TDIU claim must be deferred.  

Furthermore, the record reflects that the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in March 2015; however, this form as submitted was essentially blank.  On remand, the Veteran should be given the opportunity to complete an additional VA Form 21-8940, taking care to list former employers and any disability or disabilities he feels prevents him from following or securing substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete and return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  

The examiner is asked to describe the functional effects of the Veteran's hearing loss on his activities of daily living and his employability.

3.  Readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




